TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00411-CV


Terry DeLooze, Appellant

v.

Charles E. Steinman, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-06-002346, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Terry DeLooze has filed Appellant's Motion to Dismiss Appeal.  DeLooze
asserts that he has reached a settlement with appellee Charles Steinman and wishes to dismiss this
appeal.  We grant the motion and dismiss this appeal.
 

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   February 16, 2007